Title: To Thomas Jefferson from Paroy, [before 10 November 1797]
From: Paroy, Capt.
To: Jefferson, Thomas


                    
                        Monsieur Le Vice President
                        A Belmont Prés Royan En Saintonge
[before 10 Nov. 1797]
                    
                    Daignéz Excuser La Liberté que je Prends De me rappeller a votre Souvenir, et De vous Prier De me rendre Le Service ainsi qu’a toute ma famille De faire Parvenir Le Paquet çy-joint a mon frere. Ce Paquet  contient Des Papiers importants Comme Procuration, Certificat De Residence, Lettre Du Ministre &c qui lui Sont absolument necessaires pour rentrer En Possession De nos Biens qui Sont Séquestrés Entre Les Mains De L’administration; J’ai Expedié Depuis un an plus De 25 Paquets a peu prés Pareils par la voie Des Batiments americains, quoi qu’ils ayent eté Bien recommandés aux Capitaines, et que Plusieurs ayent eté adressés a Des negotiants De Philadelphie ou D’autres Places de Commerce avec Priere De Les faire Parvenir Le plus Promptement et Le plus Surement Possible a mon Malheureux frere au Cap; aucun De ces Paquets ne lui est Parvenû, et il est toujours Dans Les Plus grandes inquietudes Sur Le Sort De tout Ce qui lui Est cher En france, et faute Des titres necessaires pour recouvrer nos Biens, il est Plongé Dans la plus affreuse Détresse aprés avoir Echappé Comme par Miracle a tous Les Dangers aux qu’els il a Eté Exposé, et Dont tant D’infortunés Colons ont eté Les Déplorables victimes. J’etois Passé avec Lui et un autre De mes freres a St. Domingue au Commencement de 1792. Aprés La Catastrophe De La revolte Des negres qui a Detruit La Partie Du nord et occasionné La ruine de toute notre fortune Composé De Deux Sucreries et de trois Caffeteries. Ma Santé m’avoit forcé De Les quitter et De revenir En france a La fin De La même anné, j’aurois Bien Desiré qu’ils Eussent pris Le même Parti, je n’aurois pas Eu Le Malheur De Perdre L’ainé Des Deux qui a eté massacré 18 mois aprés, nous ne L’avons appris que L’anné Derniere par Le Cadet qui aprés plus De Deux ans De Silence a Enfin pû nous faire Savoir De Ses nouvelles.
                    Si je ne connoissois pas La Bonté et La Sensibilité De votre ame, Monsieur, je n’aurois pas osé vous Prier De vous charger Du Soin De faire Parvenir Ce Paquet a mon Malheureux frere, quoi qu’il Soit Bien interessant pour lui et pour nous qu’il Le reçoive Le plus Promptement Possible, il L’est Encore plus qu’il Le reçoive Surement, ainsi je vous Prie De vouloir Bien Le recommander au Capitaine Dont Le Batiment Sera Destiné pour Le Cap françois, m’en rapportant Entierement a votre Prudence pour choisir La Circonstance La plus favorable, et La voie La plus Sure, au reste Ce Paquet ne contient que Des Papiers qui ont raport a nos interets Particuliers, et nullement a ce qui regarde La Politique.
                    Depuis La Derniere fois que j’ai Eu L’honneur De vous voir a Paris et Dans ma famille, Monsieur, et que vous avéz quitté notre continent, il S’est Passé De grands Evenements qui Pourront Servir De Leçon a La Posterité, Puisse votre heureuse et Sage Nation continuer a Se Préserver Des mêmes orages! Je fais Les mêmes voeux pour que L’union et L’harmonie qui ont toujours regnés Entre nos Deux nations ne Soient jamais troublés. Je ne Perdrai jamais Le Souvenir Du Sejour que j’ai fait pendant La guerre Derniere En Virginie et a Boston, et  Particulierement De toutes Les Bontés que j’ai recûs chéz vous a Williamsbourg. J’ai appris avec La plus vive Satisfaction La justice que vous avéz recûe De vos Concitoyens En vous Elevant a la Place Eminente que vous occupéz, et Dont je vous fais mes Sinceres Compliments. Je ne Désespere pas D’avoir Encore Le Bonheur De vous voir, mes interets me mettant Dans Le Cas De faire par la Suite Des voyages a St. Domingue, je Pourrai Sans me Détourner Beaucoup passer par La nouvelle Angleterre, et il me Sera Bien Doux De vous renouveller De vive voix Les assurances Des Sentiments D’attachement et De veneration, ainsi que Du Respect avec le qu’el je Suis Monsieur Le vice President Votre trés humble et trés Obeissant Serviteur.
                    
                        Paroy
Ancien Captne De Vaisseaux
                    
                